 

Exhibit 10.1

 

Voting Agreement

 

This Voting Agreement (this “Agreement”), dated as of October 19, 2017 between
the undersigned stockholder (“Stockholder”) of AgEagle Aerial Systems, Inc., a
Nevada corporation (the “Company”), and EnerJex Resources, Inc., a Nevada
corporation (“Parent”).

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and AgEagle Merger-Sub, Inc., a Nevada corporation and wholly
owned subsidiary of Parent (“Merger Sub”), have entered, or will enter, into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger (the
“Merger”) of Merger Sub and the Company pursuant to the terms and conditions of
the Merger Agreement;

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder execute and deliver this Agreement; and

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $.0001 per
share, of the Company (“Company Common Stock”) beneficially owned by Stockholder
and set forth below Stockholder’s signature on the signature page hereto (the
“Original Shares” and, together with any additional shares of Company Common
Stock pursuant to Section 6 hereof, the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2.Representations of Stockholder.

 

Stockholder represents and warrants to Parent that:

 

(a)       (i) Stockholder owns beneficially (as such term is defined in Rule
13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”) all of the
Original Shares free and clear of all liens (other than those imposed under
federal and state securities laws), and (ii) there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Stockholder is a party relating to the pledge, disposition or voting of any of
the Original Shares and there are no voting trusts or voting agreements with
respect to the Original Shares.

 



 

 

 

(b)       Stockholder does not beneficially own any shares of Company Common
Stock other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

 

(c)       Stockholder has full corporate power and authority and legal capacity
to enter into, execute and deliver this Agreement and to perform fully
Stockholder’s obligations hereunder (including the proxy described in Section
3(b) below). This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes the legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms.

 

(d)       None of the execution and delivery of this Agreement by Stockholder,
the consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict in any
material respect with or result in a material breach, or constitute a material
default (with or without notice of lapse of time or both) under any provision
of, any trust agreement, loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument or law applicable to Stockholder
or to Stockholder’s property or assets.

 

(e)       No consent, approval or authorization of, or designation, declaration
or filing with, any Governmental Entity or other person or entity on the part of
Stockholder is required in connection with the valid execution and delivery of
this Agreement. No consent of Stockholder’s spouse is necessary under any
“community property” or other laws in order for Stockholder to enter into and
perform its obligations under this Agreement.

 

3.Agreement to Vote Shares; Irrevocable Proxy.

 

(a)       Stockholder agrees during the term of this Agreement to vote the
Shares, and to cause any holder of record of Shares to vote or execute a written
consent or consents if stockholders of the Company are requested to vote their
shares through the execution of an action by written consent in lieu of any such
annual or special meeting of stockholders of the Company: (i) in favor of the
Merger and the Merger Agreement, at every meeting (or in connection with any
action by written consent) of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof; (ii)
against (1) any other transaction, (2) any action, proposal, transaction or
agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of Stockholder under this Agreement and
(3) any action, proposal, transaction or agreement that could reasonably be
expected to impede, interfere with, delay, discourage, adversely affect or
inhibit the timely consummation of the Merger or the fulfillment of Parent’s,
the Company’s or Merger Sub’s conditions under the Merger Agreement or change in
any manner the voting rights of any class of shares of the Company (including
any amendments to the Company’s Articles of Incorporation).

 



 2 

 

 

(b)       Stockholder hereby appoints Parent and any designee of Parent, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with Section
3(a). This proxy and power of attorney is given to secure the performance of the
duties of Stockholder under this Agreement. Stockholder shall take such further
action or execute such other instruments as may be reasonably necessary to
effectuate the intent of this proxy. This proxy and power of attorney granted by
Stockholder shall be irrevocable during the term of this Agreement, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by
Stockholder with respect to the Shares. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and power
of attorney granted hereunder shall terminate upon the termination of this
Agreement.

 

4.No Voting Trusts or Other Arrangement.

 

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Parent.

 

5.Transfer and Encumbrance.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void; provided, however, the Stockholder
shall be permitted to transfer all or a portion of the Shares (i) to family
members of the Stockholder, (ii) to the Stockholder’s affiliated entities, (the
“Permitted Transferee” and collectively the “Permitted Transferees”); provided
further that in each case the Permitted Transferee(s) shall hold such Shares
subject to the same restrictions that are applicable hereunder and shall agree
in writing to be bound by the terms of this Agreement prior to any such
transfer.

 

6.Additional Shares.

 

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

 



 3 

 

 

7.Waiver of Appraisal and Dissenters’ Rights.

 

Stockholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Merger that Stockholder may have by
virtue of ownership of the Shares.

 

8.Termination.

 

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time and (ii) the date on which the Merger Agreement is terminated in accordance
with its terms.

 

9.No Agreement as Director or Officer.

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Company or its stockholders.

 

10.Specific Performance.

 

Each party hereto acknowledges that it may be impossible to measure in money the
damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement and that, in the event of any such
failure, the other party may not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, may be an appropriate remedy
for any such failure.

 

11.Entire Agreement.

 

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 



 4 

 

 

12.Notices.

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or (d)
on the third business day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications must be
sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 12):

 

If to Parent:

 

EnerJex Resources, Inc.

4040 Broadway Street, Suite 425

San Antonio, TX 78209

Phone: (210) 592-1670

Attention: Louis G. Schott

Email: lschott@enerjexres.com

 

Copy to:

 

Dickinson Wright PLLC

350 E. Las Olas Blvd., Suite 1750

Ft. Lauderdale, FL 33301

Phone: (954-991-5421)

Attention: Joel D. Mayersohn

Email: JMayersohn@Dickinsonwright.com

 

If to Stockholder, to the address or electronic mail address set forth for
Stockholder on the signature page hereof.

 

Copy to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154

Phone: (954-991-5421)

Attention: Mitchell S. Nussbaum

Email: mnussbaum@loeb.com

 



 5 

 

 

13.Miscellaneous.

 

(a)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Nevada.

 

(b)       Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the State Courts located in Nevada, or in the event (but only in
the event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the Federal Courts located in Nevada. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 12 or in such
other manner as may be permitted by applicable laws, will be valid and
sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 13(b), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

(c)       EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 13(c).

 



 6 

 

 

(d)       If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(e)       This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(f)       Each party hereto shall execute and deliver such additional documents
as may be reasonably necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(g)       All Section headings herein are for convenience of reference only and
are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

(h)       The obligations of Stockholder set forth in this Agreement shall not
be effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

 

(i)       Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto. Any assignment contrary to the provisions of this Section 13(i)
shall be null and void.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

ENERJEX RESOURCES, INC.         By /s/ Louis G. Schott   Name: Louis G. Schott  
Title: Interim CEO         STOCKHOLDER         /s/ Bret Chilcott Name: Bret
Chilcott     Number of Shares of Company Common Stock Beneficially Owned as of
the Date of this Agreement: 3,500,000     Number of Options Beneficially Owned
as of the Date of this Agreement: 0     117 South 4th Street Neodesha, Kansas
66757 Tel: (316) 202-2076 Email: bretc@ageagle.com


 

 8 

 